DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 43-54 and 59 in the reply filed on 10/18/21 is acknowledged.
Examiner finds that claim 61 is drawn to the non-elected invention because claim 61 requires the size of the movable member limits the motion. Examiner finds that this invention is illustrated in fig 2J, which shows the [non-elected] lips 206C-4B. Examiner can find no other disclosure of the size limits rotational motion.
Claims 55-58 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 43-45, 47, 49-51, 54, 59, 60, and 62 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 6,999,883 BRADY.
Brady describes a control system for extraction of landfill gas via a gas extraction system including a throttle (“differential pressure regulating valve” #s 70,72,74,76,78,80) disposed in well piping 120 comprising a movable member 72 configured to restrict flow of landfill gas wherein at least some gas  can flow through the well piping with the movable member at position of maximum closure (“nearly closed”--col. 7 lines 35-40) and a controller 64 to control the position of the movable member (col. 9 line 30-50) and the controller configured to limit movement of the movable member beyond the position of maximum closure.  
Examiner finds that the Brady controller meets the “controller is configured to limit movement of the movable member beyond the position of maximum closure” limitation because 
(a) Brady discloses “constant flow” (e.g. title) which precludes movement past the disclosed “nearly closed”; and/or
(b) Brady describes the controller controls movement throughout the range (col. 7 lines 35-40) which controlling necessarily “limits” movement of the movable member. That is, if the control program specifies a valve position of X, the controller will limit movement beyond X.
With regards to claim 44: Brady col. 7 describes the variable portion.
With regards to claim 45: Brady’s disclosed “flap” is a plate.

With regards to claims 49-50: Brady describes (col. 7 line 37) 2.0in h20, which meets the greater than 0mbar, and (col. 8 line 15 ) 20cfm which meets the 0.1 cfm.
With regards to claim 51: motor 76
With regards to claim 53: flow measurement device 130.
With regards to claim 54: pressure measurement 54/55/56.

Regarding independent claim 59:
Brady describes the control system including throttle (“differential pressure regulating valve” #s 70,72,74,76,78,80) disposed in well piping 120 comprising a movable member 72 configured to restrict flow of landfill gas wherein at least some gas  can flow through the well piping with the movable member at position of maximum closure (“nearly closed”--col. 7 lines 35-40) and controller 64.
With regards to claim 60: Examiner finds that the movable member of Brady is greater in width (i.e. the portion which fits in channels col. 9 line 10).
 With regards to claim 62: the movable member or Brady is plainly less in width than the length of the area.
 
Claim(s) 43, 45, 46, 48, 52, 53, and 59 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campanella1 US Patent Application Publication 2017/0216893.

ampanella describes the control system including throttle 206 having movable member (¶0026 “butterfly valve” , “ball valve” , etc.) and controller 204.
N.B. this rejection is based on a broad interpretation of the claim language “at least some landfill gas can flow through the well piping with the movable member at a position of maximum closure within the throttle”—This interpretation is based on “maximum closure” being fully shut. Campanella describes at least some gas flowing through the *well piping* because the gas flows into analyzer 210 even if throttle 206 is shut to flow. 
With regards to the “controller is configured to limit movement of the movable member beyond the position of maximum closure”: Examiner finds that one of ordinary skill in the art would understand this to be an inherent feature of the controller/valve combination because the controller would not move the valve beyond a position of fully shut.

With regards to claim 45-46: the “butterfly valve” (¶0026) would inherently include a rotating plate.
With regards to claim 48: “ball valve” (¶0026)  
With regards to claim 52: “continuous adjustment” ¶0044
With regards to claim 53: ¶0029.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43, 45, 46, 48, 52, 53, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Brady.
N.B. this rejection closely tracks the 102 rejection at 6 above, but is based on a narrower interpretation of the claim language “at least some landfill gas can flow through the well piping with the movable member at a position of maximum closure within the throttle”—This interpretation is based on “maximum closure” being not fully shut, i.e. deliberately open by some amount.
Campanella describes the control system including throttle 206 having movable member (¶0026 “butterfly valve” , “ball valve” , etc.) and controller 204. With regards to the controller is configured to limit movement of the movable member beyond the position of maximum closure (deliberately open by some amount): Examiner finds that one of ordinary skill in the art would understand that the controller would necessarily “limit movement” beyond any desired/programmed amount. That is, if the control program specifies a valve position of X, the controller will limit movement beyond X. 

Brady—in the same field of endeavor—describes a valve control system including a throttle having a movable member 72 configured to restrict flow of landfill gas wherein at least some gas  can flow through the well piping with the movable member at position of maximum closure (“nearly closed”--col. 7 lines 35-40) Brady teaches the desirability of constant flow (i.e. maintaining *some* flow at maximum closure) as meeting the goal of maintaining gas extraction at the same rate of gas production (col. 2 line36-38) to avoid hazards (line 43) or to avoid killing microorganisms (line 46)
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the at least some landfill gas can flow through the well piping with the movable member at the position of maximum closure as claimed.
Information Disclosure Statement
The STATEMENT FILED PURSUANT TO THE DUTY OF DISCLOSURE UNDER 37 C.F.R. 8§ 1.56, 1.97 AND 1.98 filed 12/7/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks 
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.

 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes at least one common inventor and assignee with the instant application.